Case 1:18-cv-03260-PKC-JO Document 45 Filed 06/26/19 Page 1 of 2 PageID #: 337


     NEW YORK                                                                                                  SHANGHAI
      LONDON                                                                                                    ATLANTA
    SINGAPORE                                                                                                  BALTIMORE
   PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                                  WILMINGTON
     CHICAGO                                                                                                      MIAMI
  WASHINGTON, DC                                                                                              BOCA RATON
  SAN FRANCISCO                                                                                               PITTSBURGH
                                                  STEVEN M. COWLEY
  SILICON VALLEY                                                                                                NEWARK
                                               DIRECT DIAL: +1 857 488 4261
     SAN DIEGO                                                                                                 LAS VEGAS
                                             PERSONAL FAX: +1 857 401 3090
    LOS ANGELES                             E-MAIL: SMCowley@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                                  LAKE TAHOE
      BOSTON                                          www.duanemorris.com                                      MYANMAR
     HOUSTON                                                                                                      OMAN
      AUSTIN                                                                                            A GCC REPRESENTATIVE OFFICE
                                                                                                             OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                         ALLIANCES IN MEXICO
                                                                                                             AND SRI LANKA




June 26, 2019

VIA ECF

Honorable James Orenstein
United States District Court
Eastern District of New York
225 Cadman Plaza East, Chambers S1227
Brooklyn, New York 11201

          Re:        Michael Grecco Productions, Inc. v. Alamy Inc., 18-cv-3260-PKC-JO

Dear Magistrate Judge Orenstein:

        This firm is counsel to Plaintiff Michael Grecco Productions, Inc. (“Plaintiff”) in the above-
captioned action. On behalf of both parties, I write to advise the Court of a request to adjourn the
status conference set for July 1, 2019 in the Scheduling Order entered on June 24, 2019.
Specifically, the parties request that the status conference be adjourned to July 10, 2019, at 10:30
a.m. (see Corrected Case Management and Scheduling Order at ECF Document 40).

        The July 10, 2019 status conference was set during the initial discovery conference held
on April 25, 2019. At that time, your Honor inquired as to the parties’ availability for a status
conference on July 1, 2019. Counsel for both parties reported that they would be unavailable for
status conference that day. The undersigned counsel for the Plaintiff reported that he is unavailable
that week, due to a family vacation. As a result, the status conference was scheduled for July 10,
2019.




D UANE M ORRIS LLP
100 HIGH STREET, SUITE 2400   BOSTON, MA 02110-1724                            PHONE: +1 857 488 4200    FAX: +1 857 488 4201
Case 1:18-cv-03260-PKC-JO Document 45 Filed 06/26/19 Page 2 of 2 PageID #: 338



Honorable James Orenstein
June 26, 2019
Page 2

       Counsel for both parties remain unavailable on July 1, 2019. The parties, therefore,
respectfully request the Court adjourn the status conference recently scheduled for July 1, 2019
and reschedule it to align with the already scheduled July 10, 2019 conference date.

                                                   Respectfully,

                                                   /s/ Steven M. Cowley

                                                   Steven M. Cowley
